BRIGHT, Senior Circuit Judge,
concurring in part and dissenting in part.
I concur in the excellent opinion of Judge Ross but dissent only on the issue of whether the jury should have determined whether the defendant Kansas City Life acted willfully in violating the ADEA.
In my view, the facts in this case appear so egregious that a jury could award double damages to the plaintiff for the employer’s knowing and reckless conduct in disregard of the ADEA when the employer discharged Mr. Washburn.
I would send the case back solely for a jury determination of this issue.